DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments dated 10/12/22 have been entered. The amendments have overcome the previously presented 112(b) rejections and prior art rejections from the Office Action dated 7/19/22. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 5/26/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 4-6 and 12-15, directed to unelected species and an unelected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 as amended recites “an upper backup assembly” and “a lower backup assembly” and then additionally recites “an upper inner backup sleeve” and “a lower inner backup sleeve”. As recited, the upper and lower backup assemblies are recited as separate and different components than the upper and lower inner backup sleeves. However, it appears that the upper and lower inner backup sleeves are sub-elements of the upper and lower backup assemblies (see for example the phrasing of claims 7 and 9). Claims 13-15 are rejected for depending from an indefinite claim. 

Claim 13 depends from claim 12 which recites “an upper backup assembly” and “a lower backup assembly”. Claim 13 then additionally recites “an upper backup ring” and “a lower backup ring”. As recited, the upper and lower backup assemblies are recited as separate and different components than the upper and lower backup rings. However, it appears that the upper and lower backup rings are sub-elements of the upper and lower backup assemblies (see for example the phrasing of claims 7 and 9). Claims 14-15 are rejected for depending from an indefinite claim. 

Allowable Subject Matter
Claims 1-11 and 16-20 are allowed.

Claims 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Taylor (US 2430623 A) is the best available reference. As articulated in applicant’s arguments dated 10/12/22, the newly recited limitation(s) are not taught or rendered obvious by Taylor. 
The examiner notes that while Corsette (US 2723721 A) shows a sleeve (Fig 1, 33) about a mandrel (12) supporting a backup assembly (28) which extends axial beyond an axial end of a packer (18), even if hypothetically modified, the prior art combination would lack the recited feature requiring the backup assembly to be movably disposed about the respective sleeve because of the presence of element 19, which prevents the backup assembly from moving in the recited region.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676